Title: [Diary entry: 17 February 1785]
From: Washington, George
To: 

Thursday 17th. Mercury at 39 in the Morng.—46 at Noon and 49, at Night. Wind at No. West all day but not hard. Clear and cold in the Morning. More moderate about Noon & very pleasant in the Afternoon being calm. In the morning early I went to Mr. L. Washingtons (to Breakfast) in order to finish the Work I had began on Tuesday last but after having plotted & measured the slipes which were to be given in Exchange for the Land below the Race, I found it did not agree with my former measurements & therefore left the business undetermined until I could go there again & run some lines of Harrisons Patent or compare it more carefully with my former works. Dined with Mr. Willm. Triplett & returned home in the Afternoon—soon after which the two Doctr. Jenifers came, & stayed the Evening.